Title: Circular to Barbary Powers, 30 March 1795
From: Washington, George
To: Barbary Powers


        
          
            Philadelphia [30 March 1795]
          
          To (1.)
          Being desirous of establishing and cultivating peace and Harmony between our nation and (2.)
          I have appointed David Humphreys, one of our distinguished citizens, a Commissioner plenipotentiary, giving him full power to negotiate and conclude a Treaty of Amity and Commerce with you and I pray you to give full credit to whatever shall be delivered to you on the part of the United States, by him, & particularly when he shall assure you of our sincere desire to be in peace and friendship with you, and your people. I pray God to give you health and happiness.
          Done at Philadelphia this thirtieth day of March 1795 and in the nineteenth year of the Independence of these United States.
          
            Go: WashingtonBy the President of the U.S. of americaEdm: Randolph Secy of State
          
        
        
          (1.) Blank filled up with
          “To the most excellent and illustrious Lord the Bey and Supreme Commander of the State of Tunis”—repeated in the (2.)
          (1.) “To the most excellent and most illustious Lords, the Dey and Governors of the famous City and Kingdom of Algiers”—repeated in the (2.) blank.
          (1.) “To the most illustrious the Bashaw, Lords and Governors of the City and Kingdom of Tripoli”—repeated in the (2.)
          (1.) “To His Imperial majesty the Emperor of Morocco repeated in the (2.) blank.
          Commissions were also made out in the name of Colonel Humphreys to treat with the above powers of peace, and with Algiers of ransom of our citizens in captivity; but, being conceived by him to be useless they were not delivered to him.
        
      